DETAILED ACTION
	The pending claims are 1-15. Claims 16-24 are withdrawn from consideration as a non-elected group.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.  
Claim 10 and 12 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites the limitation "one of the second barbs" in 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "adjacent barbs" in 7 and 8.  There is insufficient antecedent basis for this limitation in the claim. The is no mention of adjacent barbs in claim 10.
Claim 12 recites the limitation, "a proximal end and a distal end" which renders the claim indefinite because it is unclear whether this is a new/different proximal and distal end or the aforementioned proximal and distal end from claim 10. For the sake of compact prosecution, Examiner is interpreting the limitation as the latter.
Amendments to claims 10 and 12 have resolved these deficiencies therefore the rejection is withdrawn. 
Applicant argues that claim(s) 1-2, 4-7, 9, 10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(b)(1) are not anticipated by Leung (Pub No US/2004/0060409) as the claims are currently amended as it does not disclose the use of a cannula disposed around the needle or suture thread. The applicant further argues that dependent claims are therefore allowable.
However, Ruff discloses the use of a cannula (see rejection below).
Applicant also argues that the preamble of claim 1 should limit the claim to being outside the scope of Leung (see page 15 and 16 of Remarks filed 8/19/2022).
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “nasolabial folds removal or platysmaplasty surgical kit comprising”. When reading the preamble in the context of the entire claim, the recitation “nasolabial folds removal or platysmaplasty surgical kit comprising” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. As the limitation, “nasolabial folds removal or platysmaplasty surgical kit comprising” is a preamble in a device claim, the examiner considers this limitation to mean, “for intended use in this field”, as the preamble does not denote any structural limitations to incorporate into the claim.

Specification
	The specification was objected to due to multiple reference numbers being associated with the distal end and referenced fig 2. Applicant has amended the specification to resolve these minor informalities therefore the rejection is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-7, 9, 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung (Pub No US/2004/0060409) cited in prior office action, in view of Ruff (Pat No 6,241,747).
Regarding claim 1, Leung discloses a nasolabial folds removal or platysmaplasty surgical kit comprising; 
a six-dimensional barbed surgical thread (suture 60, 70) comprising: 
a central core (elongated body 62, 72) having a circumference, a proximal (64, 74) end and a distal end (66, 76) that is opposite the proximal end; and 
six first barbs (barbs 68, 78) positioned around the circumference of the central core so that the first barbs are radially adjacent to each other (Fig 5B and 6B shows the barbs positioned around the core and radially adjacent) and obliquely extend from the central core (Leung, col 100-110, fig. 3-5).
Regarding claim 2, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 1, and further comprising: 
six second barbs (barbs 77) positioned around the circumference of the central core, wherein the six second barbs are closer to the proximal end (74) than the six first barbs (barbs 78), wherein each of the six second barbs has a distal end and a proximal end (Leung, col 100-110, fig. 3-6), 
wherein the distal end of one of the second barbs (tip of barbs 77) is closer to the distal end (76) of the central core than the proximal end (base of barbs 77) of the one of the second barbs (Fig 6A shows barbs pointing at an angle towards the opposite end of the core and one of the barbs is closer than the other, Leung, fig 6A), 
wherein each of the six first barbs (barbs 78) has a distal end (tip of barbs 78) and a proximal end (base of barbs 78) and wherein the distal end of one of the first barbs (tip of barbs 78) is closer to the proximal end (74) of the central core than the proximal end (base of barbs 77) of the one of the second barbs (Leung discloses that the configuration of the barbs may be a certain spirality angle .alpha., barb cut angle .crclbar., barb cut depth, barb cut length, barb cut distance, corrugated barb underside, arcuate barb base, or varying barb size and fig. 11 discloses barbs of a length and spacing in which the tip of the barbs (129) extends past the base of the subsequent barb (127) (see fig. 11), where the varying sizes are designed for various surgical applications., Leung, abstract, col 11, 17, 100-110, and 188, fig 6A and 11); and
Leung fails to disclose a cannula.
However, Ruff teaches a cannula (80 of Ruff) that is configured for intradermal or hypodermal insertion of the six- dimensional barbed surgical thread (C) to cause at least one of nasolabial folds removal and platysmaplasty (Fig 10 and 11 shows cannula 80 is capable of intradermal or hypodermal insertion of the thread and barbs would be capable of removing nasolabial folds by gripping the tissue and pulling it together (Ruff, col 1 line 15-60, fig 10 and 11).

    PNG
    media_image1.png
    515
    340
    media_image1.png
    Greyscale

Leung and Ruff are both considered to be analogous to the claimed invention because they are in the same field of barbed surgical threads. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Ruff and include the cannula of Ruff. A principal advantage of the barbed bodily tissue connector of the present invention is that it permits a surgeon to rapidly and securely attach the edges of a wound in bodily tissue or reconfigure the tissue without the necessity for threading and tying numerous individual stitches or for the use of a complicated or elaborate tool to insert the connector. The connector is configured to minimize damage to tissue when inserted and to minimize scarring or tissue necrosis across the wound. The connector is capable of insertion into the faces of a wound, can connect tissue at the bottom of a deep wound, and can connect tissue which is inaccessible to a staple. Finally, the connector of the present invention can be inserted quickly and accurately by a surgeon who only has access to tissue from a small opening or from only one direction, as, for example, during an endoscopic procedure (Ruff, col 2 line 32-48).
Regarding claim 4, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 1, wherein each of the six first barbs (barbs 68, 78) has a proximal end and a distal end and 
wherein adjacent barbs in the six first barbs (barbs 68, 78) are offset in a direction extending between the proximal end and the distal end of the central core so that the distal end (tip of barb) of one of the six first barbs is approximately aligned with the proximal end (base of barb) of an adjacent one of the six first barbs around a circumference of the central core (fig 5A and 6A shows tips of barbs approximately aligned with base of adjacent barbs in spiral, Leung, fig 5A and 6A).  
Regarding claim 5, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 1, wherein each of the six first barbs (barbs 68, 78) has a proximal end and a distal end and
wherein every other of the six first barbs is approximately aligned around a circumference of the central core (The disposition of the barbs on the body may be staggered (as shown in fig 1 and 2) and fig 5A and 6A shows that every other of the first six barbs is approximately aligned around the circumference, Leung, abstract, col 13, 14 and 51, fig 5A and 6A).  
Regarding claim 6, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 1, wherein each of the first barbs (barbs 68, 78) occupies about 60 degrees of a circumference (fig 5B and 6B show barbs occupy about 60 degree) of the central core (elongated body 62, 72) and 
wherein a cut is formed at an angle of between about 10 degrees and about 15 degrees with respect to a surface of the central core to form each of the first barbs (Barb cut angle Ɵ ranging from about 140 degrees to about 175 degrees which is also a 5 degree angle relative to the longitudinal axis of the monofilament and Table 7G discloses a cut angle of 165 degrees (15 degrees), Leung, abstract, col 15, fig 5B and 6B, Table 7G).
Regarding claim 7, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 1, wherein the six-dimensional barbed surgical thread (suture 60, 70) comprises 
a plurality of rows of the six first barbs (barbs 68, 78) and 
wherein a spacing between the rows (cut distance P) of the six first barbs (barbs 68, 78) is less than about a length (cut length L) of one of the six first barbs in a direction that extends between the proximal end and the distal end of the central core (Table 7Q shows a barb with a spacing 0.774 mm (P) which is less than the length 0.842 mm (L) of the six first barbs, Leung, col 171 and 193, Table 7Q).  
Regarding claim 9, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 1, wherein the six-dimensional thread is fabricated from polydioxanone/polycaprolactone polymer (Various bio-absorbable polymers include, but are not limited to, polydioxanone, polylactide, polyglycolide, polycaprolactone, and copolymers thereof, Leung, col 55).  
Regarding claim 10, Leung discloses a six-dimensional barbed surgical thread (suture 70) comprising: 
a central core (elongated body 72) having a circumference, 
a proximal end (74) and a distal end (76) that is opposite the proximal end; 
six first barbs (barbs 78) positioned around the circumference of the central core and obliquely extend from the central core, 
wherein each of the six first barbs (barbs 78) has a distal end (tip) and a proximal end (base) and 
wherein the distal end of one of the first barbs (tip of barbs 78) is closer to the proximal end (74) of the central core than the proximal end (base of barbs 77) of the one of the second barbs (Leung discloses that the configuration of the barbs may be a certain spirality angle .alpha., barb cut angle .crclbar., barb cut depth, barb cut length, barb cut distance, corrugated barb underside, arcuate barb base, or varying barb size and fig. 11 discloses barbs of a length and spacing in which the tip of the barbs (129) extends past the base of the subsequent barb (127) (see fig. 11), where the varying sizes are designed for various surgical applications., Leung, abstract, col 11, 17, 100-110, and 188, fig 6A and 11); and 
six second barbs (barbs 77) positioned around the circumference of the central core and obliquely extend from the central core, 
wherein the six second barbs (barbs 77) are closer to the proximal end (74) than the six first barbs (fig 6A shows barbs 77 closer to proximal end 74),
wherein each of the six second barbs has a distal end (tip of barbs 77) and a proximal end (base of barbs 77) and
wherein the distal end (tip of barbs 77) of one of the second barbs (tip of barbs 77) is closer to the distal end (76) of the central core than the proximal end (base of barbs 77) of the one of the second barbs (Fig 6A shows barbs pointing at an angle towards the opposite end of the core and one of the barbs is closer than the other, Leung, fig 6A); and 
Leung and Ruff are both considered to be analogous to the claimed invention because they are in the same field of barbed surgical threads. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Ruff and include the cannula of Ruff. A principal advantage of the barbed bodily tissue connector of the present invention is that it permits a surgeon to rapidly and securely attach the edges of a wound in bodily tissue or reconfigure the tissue without the necessity for threading and tying numerous individual stitches or for the use of a complicated or elaborate tool to insert the connector. The connector is configured to minimize damage to tissue when inserted and to minimize scarring or tissue necrosis across the wound. The connector is capable of insertion into the faces of a wound, can connect tissue at the bottom of a deep wound, and can connect tissue which is inaccessible to a staple. Finally, the connector of the present invention can be inserted quickly and accurately by a surgeon who only has access to tissue from a small opening or from only one direction, as, for example, during an endoscopic procedure (Ruff, col 2 line 32-48).
Regarding claim 12, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 10, 
wherein each of the six first barbs (barbs 78) has a proximal end (base) and a distal end (tip),
wherein adjacent barbs in the six first barbs (barbs 78) are offset in a direction extending between the proximal end and the distal end (Fig 6A discloses barbs 78 offset in proximal and distal directions) of the central core (elongated body 72)
so that the distal end of one of the six first barbs is approximately aligned with the proximal end of an adjacent one of the six first barbs around a circumference of the central core (Fig 6A shows tips of barbs 78 approximately aligned with base of adjacent barbs 78), 
wherein each of the six first barbs (barbs 78) has a proximal end (base) and a distal end (tip) and 
wherein every other of the six first barbs (barbs 78) is approximately aligned around a circumference of the central core (The disposition of the barbs on the body may be staggered (as shown in fig 1 and 2) and fig 5A and 6A shows that every other of the first six barbs is approximately aligned around the circumference, Leung, abstract, col 13, 14 and 51, fig 5A and 6A).  
Regarding claim 13, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 10, 
wherein each of the first barbs (barbs 68, 78) occupies about 60 degrees of a circumference (fig 6B show barbs occupy about 60 degree) of the central core (elongated body 72) and 
wherein a cut is formed at an angle of between about 10 degrees and about 15 degrees with respect to a surface of the central core to form each of the first barbs (Barb cut angle Ɵ ranging from about 140 degrees to about 175 degrees which is also a 5 degree angle relative to the longitudinal axis of the monofilament and Table 7G discloses a cut angle of 165 degrees (15 degrees), Leung, abstract, col 15, fig 5B and 6B, Table 7G).
Regarding claim 14, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 10, 
wherein the six-dimensional barbed surgical thread (suture 70) comprises 
a plurality of rows of the six first barbs (barbs 78) and 
wherein a spacing between the rows (cut distance P) of the six first barbs (barbs 78) is less than about a length (cut length L) of one of the six first barbs in a direction that extends between the proximal end and the distal end of the central core (Table 7Q shows a barb with a spacing 0.774 mm (P) which is less than the length 0.842 mm (L) of the six first barbs, Leung, col 171 and 193, Table 7Q).  

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung (Pub No US/2004/0060409) as applied to claim 2 above, in view of Ruff (Pat No 6,241,747), and further in view of Brandi (Pub No US/2018/0317912) cited in prior office action.
Regarding claim 3, Brandi teaches a barbed surgical thread (thread 10), wherein the six first barbs (barbs oriented towards distal end 14) occupy about 2/3 of a length of the six-dimensional barbed surgical thread and wherein the six second barbs (barbs oriented towards proximal end 12) occupy about 1/3 of the length of the six-dimensional barbed surgical thread (fig 1 shows a first and second set of barbs on surgical thread with a 1/3 and 2/3 ratio, Brandi, abstract, col 14-16, fig 1-2).  

    PNG
    media_image2.png
    387
    214
    media_image2.png
    Greyscale

Leung and Brandi are both considered to be analogous to the claimed invention because they are in the same field of barbed surgical threads. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Brandi and include the ratio of Brandi to allow for lifting action along an entire inserted length (Brandi, abstract, fig. 1 and 2). Doing so would allow for lifting action along an entire inserted length by providing parallel sections of lifting and anchoring along a folding zone, where a distal end of the thread is folded back along the shaft of the thread (Brandi, abstract, col 14-16, fig 1 and 2).
Regarding claim 11, Brandi teaches a barbed surgical thread (thread 10), 
wherein the six first barbs (barbs oriented towards distal end 14) occupy about 2/3 of a length of the six-dimensional barbed surgical thread and 
wherein the six second barbs (barbs oriented towards proximal end 12) occupy about 1/3 of the length of the six-dimensional barbed surgical thread (fig 1 shows a first and second set of barbs on surgical thread with a 1/3 and 2/3 ratio, Brandi, abstract, col 14-16, fig 1-2).  
Leung and Brandi are both considered to be analogous to the claimed invention because they are in the same field of barbed surgical threads. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Brandi and include the ratio of Brandi to allow for lifting action along an entire inserted length (Brandi, abstract, fig. 1 and 2). Doing so would allow for lifting action along an entire inserted length by providing parallel sections of lifting and anchoring along a folding zone, where a distal end of the thread is folded back along the shaft of the thread (Brandi, abstract, col 14-16, fig 1 and 2).

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung (Pub No US/2004/0060409) as applied to claim 1 above, in view of Ruff (Pat No 6,241,747), and further in view of Foumenteze (Pub No US/2020/0281588) cited in prior office action.
Regarding claim 5, in arguendo that Leung does not disclose wherein every other of the six first barbs is approximately aligned around a circumference of the central core.
Foumenteze teaches a barbed surgical thread wherein every other of the barbs (fastening means 111, 112) is approximately aligned around a circumference of the central core (Fig 1 and 2 show fastening means 111, 112 where every other barb is approximately aligned, Foumenteze, col 86 and 88, fig 1 and 2).
Leung and Foumenteze are both considered to be analogous to the claimed invention because they are in the same field of barbed surgical threads. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Foumenteze and include the barb arrangement of Foumenteze to allow for superior fastening of the barbed thread (Foumenteze, abstract, col 86 and 88, fig 1 and 2). The offset, longitudinal and angularly, enables superior fastening of said surgical thread 1 in the subcutaneous and superficial muscle tissue and a superior tensile strength of the thread in the subcutaneous and superficial muscle tissue (Foumenteze, abstract, col 86 and 88, fig 1 and 2).
Regarding claim 12, in arguendo that Leung does not disclose wherein every other of the six first barbs is approximately aligned around a circumference of the central core.
Foumenteze teaches a barbed surgical thread wherein every other of the barbs (fastening means 111, 112) is approximately aligned around a circumference of the central core (Fig 1 and 2 show fastening means 111, 112 where every other barb is approximately aligned, Foumenteze, col 86 and 88, fig 1 and 2).

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung (Pub No US/2004/0060409) as applied to claim 1 above, in view of Ruff (Pat No 6,241,747), and further in view of Chu (Pub No US/2018/0177505) cited in prior office action.
Regarding claim 8, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 1, however fails to disclose wherein the barbs have a length to width ratio of between about 2:1 and about 5:1.
However, Chu teaches a barbed surgical thread, wherein the barbs have a length to width ratio of between about 2:1 and about 5:1 (Chu discloses a barb with length 0.01 to 1.0 cm and width 0.01 to 0.8 cm therefore the ratio of a barb (L 1.0cm and W 0.5cm or L 0.5cm and W 0.01cm disclose the ratios above, Chu, col 45-47).  
Leung and Chu are both considered to be analogous to the claimed invention because they are in the same field of barbed surgical threads. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Chu and include the barb length to width ratio of Chu (Chu, abstract, col 45-47). Doing so would be a simple substitution of one known ratio for another to obtain predictable results. Furthermore, by altering the number of the barbs 17, their configuration and disposition on the suture 10, the barb suture 10 can be designed for various surgical applications. For example: barb suture 10 with larger barbs 17 is desired for approximating fat and soft tissue. On the contrary, smaller barbs 17 are more suited for collagen rich tissues. In another embodiment of the present invention, the barbed suture 10 comprises barbs 17 with various configurations along the length and circumference of the suture thread (Chu, col 123 and 124).
Regarding claim 15, Leung discloses the nasolabial folds removal or platysmaplasty surgical kit of claim 10, however fails to disclose wherein the barbs have a length to width ratio of between about 2:1 and about 5:1.
However, Chu teaches a barbed surgical thread, wherein the barbs have a length to width ratio of between about 2:1 and about 5:1 (Chu discloses a barb with length 0.01 to 1.0 cm and width 0.01 to 0.8 cm therefore the ratio of a barb (L 1.0cm and W 0.5cm or L 0.5cm and W 0.01cm disclose the ratios above, Chu, col 45-47).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771